Citation Nr: 0703625	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection on a direct basis, or 
as a manifestation of an undiagnosed illness, for thyroid 
disease.

2.  Entitlement to service connection on a direct basis, or 
as a manifestation of an undiagnosed illness, for 
hypertension.

3.  Entitlement to service connection on a direct basis, or 
as a manifestation of an undiagnosed illness, for diabetes 
mellitus.

4.  Entitlement to service connection on a direct basis, or 
as a manifestation of an undiagnosed illness, for fatigue.

5.  Entitlement to service connection on a direct basis, or 
as a manifestation of an undiagnosed illness, for elevated 
cholesterol.

6.  Entitlement to service connection on a direct basis, or 
as a manifestation of an undiagnosed illness, for an eye 
condition.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 23, 1985 to 
October 28, 1985, and again from January 17, 1991 to March 
28, 1991, including service in the Southwest Asia theater of 
operations during the Persian Gulf War

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the veteran's claims. 
The veteran perfected a timely appeal of this determination 
to the Board.

In July 2003, the Board remanded this matter for additional 
development and adjudication.  This having been completed, 
the case is again before the Board.

The issue of entitlement to service connection for an eye 
condition, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran's symptoms are attributable to known clinical 
diagnoses of status post hemithyroidectomy with resulting 
hypothyroidism, hypertension, and diabetes mellitus type II.  
There is no medical evidence linking these conditions to 
service. 

3.  The veteran complaints of chronic fatigue, but he does 
not currently have objective signs that are perceptible to an 
examining physician.  The veteran's chronic fatigue syndrome 
is deemed to be medically resolved, and it has not been 
attributable to inservice disease or injury.

4.  The claimed elevated cholesterol is currently controlled 
with diet, is not within the listed symptoms deemed to be 
manifestations of an undiagnosed illness, and is not a 
disability for VA purposes.


CONCLUSIONS OF LAW

1.  Status post hemithyroidectomy with resulting 
hypothyroidism, hypertension, and diabetes mellitus type II, 
were not incurred in or aggravated by active service, and may 
not be presumed, on any basis, to have been incurred or 
aggravated therein. 38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2006).

2.  A disorder characterized by fatigue, to include as due to 
an undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2006).

3.  A disability manifested by high cholesterol, to include 
as due to an undiagnosed illness, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in March 2001, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
service connection and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.  The veteran was also invited to send additional 
evidence.  In addition, the RO has advised the veteran of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The veteran 
and his representative were provided with adequate notice of 
the evidence, which was not of record, that was necessary to 
substantiate the veteran's claims, and also of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on the latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
supra.  In this regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service private and VA treatment records and 
examination reports, and statements submitted by the veteran 
and his representative in support of the claims.  In 
addition, the Board notes that this matter has been 
previously remanded for additional development, to include 
additional medical records and to include an additional 
opportunity to be examined in connection with his claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  If certain conditions, 
including but not limited to hypertension and diabetes 
mellitus, are manifested to a degree of 10 percent within one 
year after separation from service, they may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In 
the case of claims based on undiagnosed illness under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 
"direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation, however, shall not be paid under this section 
if:  (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

Here, the Board notes that VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  The notable exception to this 
rule is 38 C.F.R. § 3.317, which permits, in some 
circumstances, service connection of signs or symptoms that 
are objective indications of chronic disability, even though 
such disability is due to undiagnosed illness.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the Board notes that, in a January 2005 VA 
examination, the veteran was diagnosed with hypertension, 
diabetes mellitus type II, and status post hemithyroidectomy 
with resulting hypothyroidism.  Because these conditions have 
been assigned known clinical diagnoses, the Board notes that 
presumptive service connection due to service in the Persian 
Gulf is not warranted for these conditions.

In addition, the January 2005 VA examination shows the 
veteran was diagnosed with chronic fatigue syndrome which had 
resolve.  And, as the claimed fatigue is not currently 
characterized by objective sings that are perceptible to an 
examining physician, presumptive service connection due to 
service in the Persian Gulf is also not warranted.

Furthermore, with respect to the claimed high cholesterol, 
the Board finds that the veteran has been diagnosed with 
hyperlipidemia, per the January 2005 VA examination.  As 
well, the Board finds that high cholesterol symptoms are not 
listed within 38 C.F.R. § 3.317 as signs or manifestations of 
an undiagnosed illness.  Therefore, presumptive service 
connection due to service in the Persian Gulf is denied.
 
In order to determine whether service connection for the 
claimed disorders is warranted on a direct basis, the veteran 
was afforded a series of VA examinations in November 2000 and 
was also re-examined in January 2005.  The November 2000 
examinations provided diagnoses of hypertension, diabetes 
mellitus type II, chronic fatigue syndrome, and status post 
hemithyroidectomy.  No opinion regarding nexus to service, 
however, was offered.  The veteran was then afforded an 
additional VA examination in January 2005.  The examiner 
indicated that the veteran's medical records were reviewed in 
connection with the examination.  The veteran's  medical 
history was recorded and his current symptoms were noted.  
The veteran was diagnosed with hypertension, which developed 
in 1994, diabetes mellitus type 2, which developed in 1997, 
status post hemithyroidectomy in August 2000 with resulting 
hypothyroidism, and chronic fatigue syndrome that has 
resolved.  Regarding nexus to service, the examiner indicated 
that the veteran's conditions developed after his period of 
active service in 1991 and stated that "[n]one of the 
patient's current medical problems are related to his service 
in the Gulf War."  Furthermore, the Board finds that the 
diagnosed chronic fatigue syndrome has resolved, and thus, 
the existence of a present disability resulting from service 
has not been established.  Service connection cannot be 
awarded in the absence of a current disability.  See Boyer v. 
West, 210 F. 3d. 1351, 1353 (Fed. Cir. 2000); Gilpin v. West, 
155 F. 3d.1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F. 3d. 1328, 1332 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet App 223, 225 (1992).

Based on the foregoing, the Board finds that service 
connection on a direct basis is not warranted for the claimed 
hypertension, diabetes, hypothyroidism and fatigue.  The 
veteran's service medical records are negative for symptoms, 
diagnoses, or treatment for these conditions in service.  And 
there is no post-service medical evidence that links these 
conditions to service or to a period of active service.  
Finally, the January 2005 VA examiner, that examined the 
veteran and his claims files in connection with the claims, 
indicated that the veteran's conditions were not related to 
his service in the Persian Gulf.  

With respect to the claim of service connection for high 
cholesterol, the January 2005 VA examination found that the 
veteran has hyperlipidemia, controlled by diet.  Here, the 
Board notes that "Disability" means impairment in earning 
capacity resulting from diseases and injuries and their 
residual conditions. 38 C.F.R. § 4.1 (2005). See also Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991). A symptom, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted. See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).

An elevated cholesterol level represents a laboratory finding 
and not a disability for VA purposes.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  The Board notes that the veteran 
has been found to have hyperlipidemia, controlled by diet.  
High cholesterol is a risk factor for coronary artery 
disease, among other potential disabilities.  However, the 
record does not reflect a current disability manifested by 
high cholesterol.  Moreover, the record contains no competent 
medical evidence relating the veteran's high cholesterol to 
service.

In light of the above, the Board observes that there can be 
no valid claim for service connection for high cholesterol in 
the absence of proof of a present disability.  See 38 
U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As noted above, the Board does not question the veteran's 
conviction that the claimed disorders may be related to his 
active duty service. The Board points out however that, as a 
lay person, the veteran is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

Lastly, the Board notes that the veteran submitted an article 
reporting that children of Gulf War veterans may be two to 
three times as likely as those of other veteran's to have 
birth defects.  This, the Board presumes, is meant to support 
a link between the veteran's Gulf War service and his 
conditions.  The Board notes, however, that the VA examiner 
that examined the veteran and his claims file in connection 
with his claims, did not make such a connection in the 
veteran's case.  In addition, the Board also notes that 
general treatise evidence is insufficient to provide 
plausible causality, since such evidence is predicated on 
instinctive inference of lay person rather than on 
adjudicative determination as to credibility and weight of 
expert evidence.  See Mattern v. West, Vet. App.12 Vet. 
App. 222, 228 (1999); Wallin v. West, 11 Vet. App. 509, 514 
(1998); Sacks v. West, 11 Vet. App. 314, 316-17, (1998).  


ORDER

Service connection on a direct basis, or as a manifestation 
of an undiagnosed illness, for thyroid disease is denied.

Service connection on a direct basis, or as a manifestation 
of an undiagnosed illness, for hypertension is denied.

Service connection on a direct basis, or as a manifestation 
of an undiagnosed illness, for diabetes mellitus is denied.

Service connection on a direct basis, or as a manifestation 
of an undiagnosed illness, for fatigue is denied.

Service connection on a direct basis, or as a manifestation 
of an undiagnosed illness, for elevated cholesterol is 
denied.


REMAND

After a careful review of the record, the Board finds that 
the issue of entitlement to service connection for an eye 
condition must be remanded for additional development and 
adjudication.

In this regard, the Board notes that the veteran has been 
afforded VA examinations in November 2000 and February 2005 
in connection with his eye claim.  These examinations 
diagnosed the veteran with cataracts and pseudophakia.  The 
later examination indicated that the veteran's eye condition 
may be related to his diabetes mellitus.  No opinion, 
however, was offered in either examination regarding whether 
the veteran's condition was the result of his active duty 
service.  The Board finds therefore that this matter should 
be remanded in order that the RO may arrange for the 
veteran's claims folder to be reviewed by the examiner who 
prepared the February 2005 VA examination report (or a 
suitable substitute if that examiner is unavailable), for the 
purpose of preparing an addendum that addresses whether the 
veteran's current eye condition is related to service.  

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate his claim of service 
connection, but was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  Upon remand therefore, the veteran should 
be given proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed in 
this remand, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should arrange for the 
veteran's claims folders to be reviewed 
by the examiner who prepared the February 
2005 VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's current eye 
disability is related to service.  The 
examiner should review the claims file, 
including a copy of this remand as well 
as the service medical records.  The 
examiner should state whether it is at 
least as likely as not that the veteran's 
eye condition, to include trace 
retinopathy in the left eye, 
pseudophakia, and/or cataracts, had its 
origin in service.  A complete rationale 
for any opinion expressed must be 
provided. 

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claim.  If any determination 
remains adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


